 1
                                                                             JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   AARON JOHNSON,                             )   No. CV 19-7511-PA (PLA)
                                                )
13                       Petitioner,            )
                                                )   ORDER DISMISSING SUCCESSIVE
14                v.                            )   PETITION WITHOUT PREJUDICE
                                                )
15   THE PEOPLE OF CALIFORNIA,                  )
                                                )
16                       Respondent.            )
                                                )
17

18                                                  I.
19                                           BACKGROUND
20         On August 29, 2019, petitioner filed a Petition for Writ of Habeas Corpus by a Person in
21   State Custody under 28 U.S.C. § 2254 (the “Petition”). In the Petition, petitioner challenges his
22   1993 conviction for first degree murder, alleging that he is innocent based on evidence that had
23   been concealed by the prosecution and police and therefore was never presented at his trial.
24   (See ECF No. 1 at 17-43).
25

26

27

28
 1         This is the seventh federal petition petitioner has filed in this Court.1 Petitioner’s first

 2   federal petition for writ of habeas corpus challenged his 1993 conviction based on the following

 3   claims: ineffective assistance of trial and appellate counsel, unlawful search and seizure,

 4   insufficient evidence, and jury misconduct. The first petition was dismissed without prejudice on

 5   June 6, 1996, for failure to exhaust state court remedies. (See Case No. CV 96-3868-DT (CT),
 6   ECF No. 4; Case No. 00-4374-RSWL (CT), ECF No. 3 at 2). Petitioner’s second federal petition,
 7   raising the same grounds and again challenging his 1993 conviction, was dismissed without
 8   prejudice on June 25, 1997, for failure to exhaust state court remedies. (See Case No. CV 97-
 9   4416-RAP (CT), ECF No. 4). After the California Supreme Court’s denial of petitioner’s state
10   habeas petition on December 23, 1997 (see Case No. CV 00-4374-RSWL (CT), ECF No. 3 at 2),
11   petitioner filed his third federal petition, again raising the same grounds he had raised in his
12   previous federal habeas petitions. (See id. at 3). The district judge dismissed the third federal
13   habeas petition with prejudice as time barred on August 27, 1998. (See Case No. CV 98-0989-
14   DT (JG), ECF Nos. 12, 15, 16).
15         Petitioner’s subsequent federal petitions were each dismissed without prejudice as
16   successive. In particular, his fourth federal petition, alleging that he was “denied meaningful
17   access to the courts because the California courts denied his requests for free copies of the
18   clerk’s and reporter’s transcripts,” was dismissed on May 2, 2000. (See Case No. CV 00-4374-
19   RSWL (CT), ECF No. 3 at 3). His fifth federal petition, in which petitioner again challenged his
20   1993 conviction by raising claims of ineffective assistance of counsel, unlawful seizure,
21   insufficiency of the evidence, and jury misconduct, was dismissed on August 3, 2000. (See Case
22   No. CV 00-7869-DT (CT), ECF Nos. 5, 6). His sixth federal petition, which was filed in 2014 and
23   challenged his 1993 conviction based on claims of ineffective assistance of counsel and that the
24   trial court refused to allow petitioner the opportunity to present newly discovered evidence, was
25   dismissed on August 15, 2014. (See Case No. 14-4164-RT (PLA), ECF No. 5).
26

27     1
           Petitioner’s six previous federal petitions were filed under the following case numbers:
28   CV 96-3868-DT (CT); CV 97-4416-RAP (CT); CV 98-0989-DT (JG); CV 00-04374-RSWL (CT);
     CV 00-7869-DT (CT); and CV 14-4164-RT (PLA).

                                                    2
 1                                                    II.

 2                                              DISCUSSION
 3          A federal habeas petition is successive if it raises claims that were or could have been
 4   adjudicated on the merits in a previous petition. Cooper v. Calderon, 274 F.3d 1270, 1273 (9th
 5   Cir. 2001) (per curiam). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
 6   provides that a claim presented in a second or successive federal habeas petition that was not
 7   presented in a prior petition shall be dismissed unless:
 8          (A) the applicant shows that the claim relies on a new rule of constitutional law,
            made retroactive to cases on collateral review by the Supreme Court, that was
 9          previously unavailable; or
10          (B)(i) the factual predicate for the claim could not have been discovered previously
            through the exercise of due diligence; and
11
            (ii) the facts underlying the claim, if proven and viewed in light of the evidence as
12          a whole, would be sufficient to establish by clear and convincing evidence that, but
            for constitutional error, no reasonable factfinder would have found the applicant
13          guilty of the underlying offense.
14   28 U.S.C. § 2244(b)(2)(A), (B). Furthermore, “[b]efore a second or successive application
15   permitted by this section is filed in the district court, the applicant shall move in the appropriate
16   court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C.
17   § 2244(b)(3)(A).
18          As set forth above, petitioner’s third federal petition challenging his 1993 conviction was
19   dismissed with prejudice as time barred on August 27, 1998. (See Case No. CV 98-0989-DT
20   (JG), ECF Nos. 12, 15, 16). As a dismissal of a prior petition for untimeliness creates a
21   “permanent and incurable” bar to federal habeas review, the Ninth Circuit has held that the
22   “dismissal of a section 2254 habeas petition for failure to comply with the statute of limitations
23   renders subsequent petitions second or successive for purposes of the AEDPA[.]” McNabb v.
24   Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (citation omitted); see also Henderson v. Lampert, 396
25   F.3d 1049, 1053 (9th Cir. 2005) (dismissal of an earlier petition with prejudice because of a
26   procedural default constitutes a disposition on the merits and renders a subsequent petition
27   second or successive for purposes of 28 U.S.C. § 2244(b)). Accordingly, petitioner’s fourth, fifth,
28


                                                      3
 1   and sixth federal petitions -- each of which raised claims attacking his 1993 conviction -- were

 2   dismissed as successive.

 3          In the instant Petition, petitioner challenges the same conviction that he challenged in each

 4   of his previous federal petitions, setting forth the following grounds for relief: (1) he recently

 5   discovered that exculpatory evidence -- consisting of a mobile phone, pager, and alibi statement --

 6   was concealed by the prosecution and police detectives; (2) the prosecution and police failed to

 7   preserve the exculpatory evidence; and (3) petitioner was subjected to an illegal search and

 8   seizure. (ECF No. 1 at 33-45). Petitioner further alleges that he is permitted to bring his “new

 9   evidence” claims pursuant to California Penal Code § 1473(b)(3), which was amended in 2017

10   to add that a state habeas petition “may be prosecuted for, but not limited to, the following

11   reasons: . . . [¶] New evidence exists that is credible, material, presented without substantial

12   delay, and of such decisive force and value that it would have more likely than not changed the

13   outcome at trial.”2 Cal. Penal Code § 1473(b)(3)(A); (see ECF No. 1 at 18).
14          Given that petitioner’s third habeas petition was dismissed in 1998 as time barred, and that
15   his fourth, fifth, and sixth petitions were each dismissed as successive, the Court concludes that
16   the instant Petition, which challenges his 1993 conviction, is also successive. Moreover, even if
17   petitioner could satisfy any of the exceptions listed in 28 U.S.C. § 2244(b)(2)(A) or (B),3 he is still
18   required -- as he was clearly advised in the Court’s prior Order dismissing his sixth petition in Case
19

20     2
            The statute defines “new evidence” as “evidence that has been discovered after trial, that
     could not have been discovered prior to trial by the exercise of due diligence, and is admissible
21
     and not merely cumulative, corroborative, collateral, or impeaching.” Cal. Penal Code §
22   1473(b)(3)(B).
        3
23           The Court notes that petitioner’s reliance on the 2017 amendment of California Penal
     Code § 1473 to bring his “new evidence” claims could be construed as an argument that the
24   instant Petition satisfies Section 2244(b)(2)(A), which allows a successive petition to be filed if the
     habeas claims rely on a new rule of constitutional law that was made retroactive to cases on
25
     collateral review by the Supreme Court, that was previously unavailable. Such an argument would
26   fail, however, as “a new state right afforded by an amended state statute does not create a new
     federal constitutional right and certainly is not the equivalent of a federal constitutional right newly
27   recognized by the United States Supreme Court and made retroactively application to cases on
     collateral review.” Trejo v. Sherman, 2016 WL 9076049, at *2 (C.D. Cal. Oct. 24, 2016), Report
28   and Recommendation accepted, 2016 W L 8738143 (C.D. Cal. Nov. 18, 2016).

                                                        4
 1   No. CV 14-4164-RT (PLA) -- to request and obtain authorization from the Ninth Circuit before filing

 2   a successive petition. 28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 152-53, 127 S.Ct.
 3   793, 798, 166 L.Ed.2d 628 (2007) (AEDPA requires petitioner to receive authorization from the court
 4   of appeals before filing a second habeas petition). Because there is no indication that petitioner has
 5   obtained such authorization from the Ninth Circuit, the Court is without jurisdiction to entertain the
 6   instant Petition.4 See Burton, 549 U.S. at 153; Cooper, 274 F.3d at 1274 (“‘When the AEDPA is in
 7   play, the district court may not, in the absence of proper authorization from the court of appeals,
 8   consider a second or successive habeas application.’”).
 9          Accordingly, dismissal of the instant Petition without prejudice as successive is appropriate.5
10
        4
11            Although the Court lacks jurisdiction to entertain petitioner’s successive Petition, an
     additional basis for dismissal may exist. In the Petition, petitioner states that he has been
12   “release[d] from prison.” (ECF No. 1 at 3). Additionally, petitioner’s name was not found in a
     search of current inmates using the California Department of Corrections and Rehabilitation
13   Inmate Locator website. (https://inmatelocator.cdcr.ca.gov). Title 28 U.S.C. § 2254 empowers
14   the Court to “entertain an application for a writ of habeas corpus in behalf of a person in custody
     pursuant to the judgment of a State court only on the ground that he is in custody in violation of
15   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The “in custody”
     requirement is jurisdictional. Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010). A habeas petitioner
16   is not “in custody” after the sentence imposed for the conviction is “fully expired.” Maleng v. Cook,
     490 U.S. 488, 492, 109 S.Ct. 1923, 104 L.Ed.2d 540 (1989). A petitioner on parole, however,
17
     satisfies the “in custody” requirement because parole restrictions “significantly restrain [a]
18   petitioner’s liberty to do those things which in this country free men are entitled to do.” Dow v.
     Circuit Court of First Circuit Through Huddy, 995 F.2d 922, 923 (9th Cir. 1993) (citation omitted).
19   Here, while it appears that petitioner is no longer in prison, it is not clear whether he is on parole.
     If he was on parole when he filed the instant Petition, he is considered “in custody” under Section
20   2254(a). If he was not on parole at that time, it appears that his 1993 conviction would then be
     fully expired and the Court would lack jurisdiction over the Petition on the additional basis that
21
     petitioner was not in custody when he initiated this action.
22      5
             Petitioner is again advised that if he wishes to make a successive habeas application,
23   he must file a “Motion for Order Authorizing District Court to Consider Second or Successive
     Petition Pursuant to 28 U.S.C. § 2244(b)(3)(A)” directly with the Ninth Circuit Court of
24   Appeals. Until the Ninth Circuit issues such an order, any direct or implied request for a
     second or successive petition for writ of habeas corpus is barred by § 2244(b) and must be
25
     dismissed without prejudice to petitioner’s right to seek authorization from the Ninth Circuit
26   to file the petition.
             If petitioner obtains permission from the Ninth Circuit Court of Appeals to file a
27   successive petition, he should file a new petition for writ of habeas corpus. He should not
     file an amended petition in this action or use the case number from this action because the
28   instant action is being closed today. If petitioner files a new petition, the Court will give that

                                                       5
 1                                          III.

 2                                     CONCLUSION
 3         IT IS THEREFORE ORDERED that the Petition is dismissed without prejudice as
 4   successive.
 5

 6   DATED: September 10, 2019
                                                   HONORABLE
                                                   HONO
                                                      N RABLLE PERCY ANDERSON
 7                                                 UNITED STATES
                                                          STAT
                                                             TES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   petition a new case number.

                                             6
